Case 3:20-cv-06761-JSC Document 1-6 Filed 09/29/20 Page 1 of 3




                 Exhibit 6
          Case 3:20-cv-06761-JSC Document 1-6 Filed 09/29/20 Page 2 of 3
0213
       Case 1:14-cv-01211-JAM-SAB Document 23-2 Filed 01/09/15 Page 24 of 62




        /                                                        U.S. Department of Justice

                                                                 Bureau of Alcohol, Tobacco,
                                                                 Firearms and Explosives

                                                          AUG 1 9 2004
                                                                                     903050:RDC
                                                                 www.atr.gov
                                                                                     33 11/2004-564




             Mr. Robert Serva
             Dan Wesson Firearms
             5169 Highway 12 South
             Norwich, NY 13815

             Dear Mr. Serva:

             This refers to an unfini shed 1911 -type semiautomatic pistol frame sample, which was received
             by the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF), Firearms Technology
             Branch (FTB), on July 25, 2004, for examination and classification.

             Examination of the submitted unfinished frame revealed that the following machining operations
             have been made, implementing these essential features:

             •   Slide stop crosspin holes.
             •   Sear pin hole.
             •   Hammer pin hole.
             •   Thumb safety pin hole.
             •   Main spring housing pin hole.
             •   Disconnector port.
             •   Stock screw bushing threads.
             •   Frame plunger tube mounting holes.
             •   Feed ramp.
             •   Barrel link surfaces.
             •   Frame interior passages/slots.
             •   Frame safety lever cutout.

             In an accompanying letter, you note that the submitted slide rails have not been cut and that there
             is an additional .015 inch of material left on top of the rail area. AdditionaUy, you state that the
             sides are approximately .004 inch in width.

             The only critical operation yet to be made is the cutting of the slide rails. Although critical, this
             work can be completed in a minimal amount of time by a competent individual having the
             necessary equipment.




                                                                                           -   -    ·--- - - - - - -




                                                                                                                       0213
          Case 3:20-cv-06761-JSC Document 1-6 Filed 09/29/20 Page 3 of 3
0214
       Case 1:14-cv-01211-JAM-SAB Document 23-2 Filed 01/09/15 Page 25 of 62




                                                            -2-

             Mr. Robert W. Serva


             Based on our review of the submitted frame, including the features enumerated above, FTB has
             determined that the number and complexity of the operations made are suffici ent to classify this
             sample as a " firearm" as defined in 18 U.S.C. § 921 (a)(3).

             We trust the foregoing has been responsive to your inquiry. If we can be of any further
             assistance, please contact us.

                                                      Sincerely yours,




                                                         ;e...OY/
                                                  ~Sterling ~n
                                            Chief, Firearms Technology Branch




                                                                                                                 0214
